DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/JP2019/006963, being filed on February 25, 2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/056,585, filed on November 18, 2020.

Information Disclosure Statement
The information disclosure statements filed June 14, 2021 and February 11, 2021 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings are objected to because Figures 2-6, 8, & 10 lacks the proper cross-hatching which indicates the type of materials, which may be in an invention.  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (Pat Num 5,502,287).  Nguyen discloses a wiring member (Figs 1-7) comprising groups of conductors that are slidably wrapped in an affixment means which is secured to a support structure so that the assemblies may be bent or twisted without undue distortion or stress to the carrier film of the affixment means (Cols 1 & 2, lines 62-67 & 1-3).  With respect to claim 2, Nguyen discloses the wiring member (32,  by the banding member (37 & 42, Fig 4).  With respect to claim 3, Nguyen discloses that the flattening member (33) includes a first flattening member (33) which is a member formed separately from the plurality of wire-like transmission members (34, 36, 38).  With respect to claim 4, Nguyen discloses that the first flattening member (33) includes a sheet material having flexibility capable of being bent in a thickness direction (Col 4, lines 16-33) and sandwiching the plurality of wire-like transmission members (as shown in Fig 2).   With respect to claim 8, Nguyen discloses that the first flattening member (33) includes a banding connection member binding (37 & 42, Fig 4) and connecting each group (i.e. two group) while dividing the plurality of wire-like transmission members (34, 36, 38) into a plurality of groups (i.e. three groups, Fig 4).  With respect to claim 10, Nguyen discloses that a groove is not formed in the sheet material which is the first flattening member (33, Fig 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (Pat Num 5,502,287) in view of Pauchet et al (Pat Num 7,066,246, herein referred to as Pauchet).  Nguyen discloses a wiring member (Figs 1-7) comprising groups of conductors that are slidably wrapped in an affixment means which is secured to a support structure so that the assemblies may be bent or twisted without undue distortion or stress to the carrier film of the affixment means (Cols 1 & 2, lines 62-67 & 1-3).  
	While Nguyen discloses the wiring member (32) comprising a flattening member (33), Nguyen doesn’t necessarily disclose the wiring member comprising a reinforcement member reinforcing a part of a portion flattened by the sheet material (claim 5), nor the first flattening member includes a route regulation member having stiffness capable of regulating routes of the plurality of wire-like transmission members (claim 7), nor the flattening member includes a second flattening member which is a member molded in a state where the plurality of wire-like transmission members are embedded in the second flattening member (claim 9).
	Pauchet teaches a wiring member (Figs 1-11) that is thinner, more flexible and stronger on axial loads, than conventional cables (Col 4, lines 27-30).  Specifically, with respect to claim 5, Pauchet teaches a cable (600, Fig 6) comprising a plurality of wire-like transmission members (602, 604), wherein each including a transmission wire body (602) and a coat (604) covering the transmission wire body (602) and a flattening member (606, 607) keeping the plurality of wire-like transmission members (602, 604) in a flat state (Fig 6), wherein the wiring member (600) may comprise a reinforcement member (i.e. metal layer attached to flattening member (Cols 4 & 5, lines 60-68 & 1-2, 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the wiring member of Nguyen to comprise the first and second flattening members having metal reinforcement layers configuration as taught by Pauchet because Pauchet teaches that such a configuration provides a wiring member (Figs 1-11) that is thinner, more flexible and stronger on axial loads, than conventional cables (Col 4, lines 27-30).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (Pat Num 5,502,287) in view of Chevrier (Pat Num 3,663,739).  Nguyen discloses a wiring member (Figs 1-7) comprising groups of conductors that are slidably wrapped in an affixment means which is secured to a support structure so that the assemblies may be bent or twisted without undue distortion or stress to the carrier film of the affixment means (Cols 1 & 2, lines 62-67 & 1-3).
While Nguyen discloses the wiring member (32) comprising a flattening member (33), Nguyen doesn’t necessarily disclose the wiring member comprising the first flattening member includes a grooved housing member in which a plurality of grooves housing some of the plurality of wire-like transmission members are formed (claim 6).
	Chevrier teaches a wiring member (Figs 1-10) that allows for uniformity, that results in constant impedance and good impedance matching, while also providing shielding for the plurality of conductors (Col 1, lines 13-37).  Specifically, with respect to claim 6, Chevrier teaches a cable (Fig 4) comprising a plurality of wire-like transmission members (21, 22), wherein each including a transmission wire body (21) and a coat (22)  covering the transmission wire body (22) and a flattening member (1) keeping the plurality of wire-like transmission members (21, 22) in a flat state (Fig 4), wherein the first flattening member (1) includes a grooved housing member (Fig 4) in which a plurality of grooves (19, 20) housing some of the plurality of wire-like transmission members (21,22) are formed (Col 2, lines 58-75).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the wiring member of Nguyen to comprise the first flattening member comprising a groove housing member having a plurality of grooves configuration as taught by Chevrier because Chevrier teaches that such a configuration provides a wiring member (Figs 1-10) that allows for uniformity, that results in constant impedance and good impedance matching, while also providing shielding for the plurality of conductors (Col 1, lines 13-37) and since it has been held that a change in form cannot sustain patentability where involved is only extended   In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various cable assemblies.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 30, 2021